Citation Nr: 0936755	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  05-23 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1. Entitlement to service connection for protein C 
deficiency, including as secondary to service-connected 
diabetes mellitus, type II.

2. Entitlement to service connection for an eye disorder, 
including as secondary to service-connected diabetes 
mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to August 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office Center 
(RO) in Chicago, Illinois.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence of record does not demonstrate that the 
Veteran currently has protein C deficiency due to his 
military service, or caused or aggravated by his service-
connected diabetes, mellitus, type II.

2.  Refractive errors are not disabilities for which VA 
compensation benefits may be awarded.

3.  The evidence of record does not demonstrate that the 
Veteran currently has an eye disorder that is due to his 
military service, or caused or aggravated by his service-
connected diabetes, mellitus, type II.




CONCLUSIONS OF LAW

1.  Protein C deficiency was not incurred in or aggravated by 
active military service, and was not proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. §§ 
1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310, 4.9 
(2008).

2.  An eye disorder was not incurred in or aggravated by 
active military service, and was not proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. §§ 
1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310, 4.9 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

With respect to the Veteran's claims herein, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326.  The RO's May 2004 and July 2008 letters advised the 
Veteran of the foregoing elements of the notice requirements.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see 
also Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the RO's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  

With respect to the Dingess requirements, the RO's July 2008 
letter provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With this letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issues on appeal.  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records, as well as his identified VA and 
private medical treatment records.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In developing this case, the RO has obtained 
a medical opinion concerning the etiology of the Veteran's 
current protein C deficiency and eye disorders.  Finally, 
there is no sign in the record that additional evidence 
relevant to the issues being decided herein is available and 
not part of the record.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Service connection may also be established on a secondary 
basis for a disability which is proximately due to or the 
result of service-connected disease or injury.  38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) proximately caused by or (b) proximately 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(finding that the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The 
analysis herein focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (holding that the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).

I.  Protein C Deficiency

After reviewing the Veteran's claims file, the Board finds 
that the evidence of record does not support the claim of 
service connection for protein C deficiency.  

Initially, the May 2009 VA examination provided a diagnosis 
of congenital protein C insufficiency.  Congenital or 
developmental abnormalities are not considered "diseases or 
injuries" within the meaning of applicable legislation and, 
hence, do not constitute disabilities for VA compensation 
purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.  While service 
connection may be granted in limited circumstances for 
disability due to aggravation of a constitutional or 
developmental abnormality by superimposed disease or injury, 
there is no medical evidence or opinion that such aggravation 
occurred in this case.  See VAOPGCPREC 82-90, 55 Fed. Reg. 
45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 245 
(1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).

The Veteran's service treatment records are negative for any 
diagnosis of or treatment for protein C deficiency.  
Moreover, the Veteran's protein C deficiency was first 
diagnosed over twenty-five years after his discharge from the 
service.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(holding that VA did not err in denying service connection 
when the Veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition).  Finally, 
there is no medical evidence of record suggesting any link 
between the Veteran's current protein C deficiency and his 
active military service, including any inservice superimposed 
disease or injury.

Further, the medical evidence of record does not support a 
finding that the Veteran's protein C deficiency was caused or 
aggravated by his service-connected diabetes mellitus, type 
II.  The May 2009 VA examination for diabetes mellitus noted 
that the VA examiner had reviewed the Veteran's claims folder 
and examined the Veteran.  The report concluded with a 
diagnosis of congenital protein C deficiency.  The VA 
examiner further opined that this condition was not related 
to his service-connected diabetes mellitus, type II.  

The statements of the Veteran alone are not sufficient to 
prove that his current protein C deficiency is related to 
service or to his service-connected disabilities.  Medical 
diagnosis and causation involve questions that are beyond the 
range of common experience and common knowledge and require 
the special knowledge and experience of a trained physician.  
As he is not a physician, the Veteran's statements are not 
competent evidence to establish that his protein C deficiency 
is related to service or to his service-connected diabetes 
mellitus, type II.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  

In the absence of medical evidence that the Veteran's current 
protein C deficiency is related to his military service or 
was caused or aggravated by a service-connected disability, 
the preponderance of the evidence is against the Veteran's 
claim for service connection for protein C deficiency.  As 
such, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

II.  Eye Disorder

The Veteran is seeking entitlement to service connection for 
an eye disorder.  In support of his claim, the Veteran 
alleges that he has developed vision problems secondary to 
his service-connected diabetes mellitus, type II.

The Veteran served on active duty in the Air Force from 
October 1967 to August 1971.  In March 1971, the Veteran 
reported blurriness, especially in his left eye, when 
reading.  The March 1971 treatment report noted that he was 
given a prescription for reading glasses to correct an 
astigmatism in the left eye.  An April 1971 treatment report 
noted that the Veteran again sought treatment for his eyes.  
No follow-up treatment was indicated.  The Veteran's July 
1971 separation examination listed his uncorrected distant 
and near vision as 20/20, bilaterally.  On a medical history 
report completed at that time, the Veteran denied having a 
history of eye trouble.

In April 2004, the Veteran filed his claim seeking service 
connection for an eye disorder.  An August 2004 VA eye 
examination concluded with diagnoses of diabetes without 
background or proliferative retinopathy, myopia, or 
presbyopia.  

In June 2009, a VA eye examination was conducted.  The 
examination report included a summary of the Veteran's 
inservice and post service treatment for his eyes.  Following 
a visual examination, the report listed diagnoses of diabetes 
without retinopathy, borderline glaucoma versus early primary 
open angle glaucoma, mild cataracts, anterior stromal 
dystrophy (dry eye), myopia with astigmatism, and presbyobia.  
The VA examiner then opined that none of these conditions 
were linked to the Veteran's military service.  The VA 
examiner further opined that none of these conditions were 
directly related to or have been aggravated by the Veteran's 
diabetes mellitus, type II.  

After reviewing the Veteran's claims folder, the Board 
concludes that service connection for an eye disorder is not 
warranted.

For purposes of entitlement to benefits, the law provides 
that refractive errors of the eyes are congenital or 
developmental defects and not disease or injury within the 
meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 
4.9.  In the absence of superimposed disease or injury, 
service connection may not be allowed for refractive error of 
the eyes, including myopia, presbyopia, and astigmatism, even 
if visual acuity decreased in service, as this is not a 
disease or injury within the meaning of applicable 
legislation relating to service connection.  Id.  Thus, VA 
regulations specifically prohibit service connection for 
refractory errors of the eyes unless such defect was 
subjected to a superimposed disease or injury which created 
additional disability.  See 38 C.F.R. §§ 3.303(c), 4.9; 
VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

As for his myopia, presbyopia, and astigmatism, the Veteran 
has not alleged that any of these conditions were subjected 
to a superimposed disease or injury during service.  
Moreover, his service treatment records are silent for any 
superimposed disease or injury during service.  Accordingly, 
service connection for myopia with astigmatism and presbyobia 
is denied.  

As for the Veteran's remaining eye disorders, including 
borderline glaucoma versus early primary open angle glaucoma, 
mild cataracts, and anterior stromal dystrophy (dry eye), 
none of these disorders were shown during the Veteran's 
military service, or for more than thirty-five years 
thereafter.  Mense, 1 Vet. App. at 356.  Moreover, the July 
2009 VA examiner's opinion, the only medical opinion of 
record, concludes that these conditions were not linked the 
Veteran's military service, and were not caused or aggravated 
by his service-connected diabetes mellitus, type II.  

With regard to the Veteran's contentions that a current eye 
disorder is related to his military service or his service-
connected diabetes mellitus, a layperson's statements are not 
competent evidence in matters requiring medical expertise.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu, 2 Vet. App. at 495; see also Routen v. Brown, 10 
Vet. App. 183, 186 (1997) (noting that a layperson is 
generally not capable of opining on matters requiring medical 
knowledge).  While a lay person is competent to testify only 
as to observable symptoms, a lay person cannot provide 
competent evidence by his statements alone that the 
observable symptoms are manifestations of chronic pathology 
or diagnosed disability.  Savage v. Gober, 10 Vet. App. 488, 
495-98 (1997).  38 C.F.R. § 3.303 does not relieve a claimant 
of the burden of providing a medical nexus.  Simply stated, 
the Veteran does not have the medical expertise to diagnose a 
current eye disorder, and then relate that condition to his 
service-connected diabetes mellitus or his active duty 
service or any incident therein, over thirty-five years ago.

Accordingly, service connection for an eye disorder is not 
warranted.  In reaching this decision, the Board considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the Veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for protein C deficiency, including as 
secondary to service-connected diabetes mellitus, type II, is 
denied.

Service connection for an eye disorder, including as 
secondary to service-connected diabetes mellitus, type II, is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


